 1   RICHARD A. LA CAVA
     LAW OFFICES OF RICHARD A. LA CAVA,
 2   A Professional Corporation
     3814 24TH STREET, SUITE 202
 3   SAN FRANCISCO, CA 94114
     (415) 282-8960 STATE BAR #135653
 4   richard@lacavalaw.com
     www.lacavalaw.com
 5
     Attorney for Debtor(s):
 6          JOSHUA CHRISTOPHER BASS
 7

 8                               UNITED STATES BANKRUPTCY COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11   In re:                                             Case No.: 16-30713-DM
12
     JOSHUA CHRISTOPHER BASS,                           CHAPTER 13
13             Debtors.
                                                        REQUEST FOR ENTRY OF ORDER BY
14                                                      DEFAULT AND DECLARATION IN
                                                        SUPPORT OF ORDER ALLOWING
15                                                      MODIFICATION and APPLICATION FOR
                                                        APPROVAL OF ADDITIONAL ATTORNEY
16                                                      FEES
17
     The undersigned declares as follows:
18
              1.    I am the attorney for the debtor in above action.
19
              2.    An Amended Motion to Modify Chapter 13 Plan and Application for Approval of
20
     Additional Attorney fees was filed on September 12, 2018 Document number 49.
21
              3.    Copies of the Amended Motion to Modify Chapter 13 Plan and Application for
22
     Approval of Additional Attorney fees and the Notice And Opportunity For Hearing Re: Amended
23
     Motion to Modify Chapter 13 Plan and Application for Approval of Additional Attorney fees has
24
     been served on all the creditors in addition to the Chapter 13 Trustee.
25
              4.    Debtor(s) request that an Order Modifying the Chapter 13 Plan as proposed in the
26
     attached application be granted.
27
              5.    The undersigned declares that my office has not received a request for a hearing
28
     within the time provided.



                              REQUEST FOR ORDER MODIFYING CHAPTER 13 PLAN - 1
     Case: 16-30713       Doc# 53       Filed: 11/13/18    Entered: 11/13/18 13:48:51   Page 1 of 8
 1          I declare under penalty of perjury of the laws of the United States of America, that the
 2   foregoing information is true and correct.
 3   Dated: November 13, 2018                            ___Richard A. La Cava/s/_____
                                                         Richard A. La Cava
 4
                                                         Attorney at Law
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                              REQUEST FOR ORDER MODIFYING CHAPTER 13 PLAN - 2
     Case: 16-30713       Doc# 53      Filed: 11/13/18   Entered: 11/13/18 13:48:51      Page 2 of 8
 1                                    PROOF OF SERVICE BY MAIL
 2          I declare that:
 3          I am employed in the City and County of San Francisco, State of California. I am over the
 4   age of eighteen years and not a party to the within action. My business address is 3814 24th Street,
 5   Suite 202 San Francisco, California 94114.
 6          On November 13, 2018, I Served the within:
 7   REQUEST FOR ENTRY OF ORDER BY DEFAULT AND DECLARATION IN SUPPORT OF
       ORDER ALLOWING MODIFICATION and APPROVAL OF ADDITIONAL ATTORNEY
 8
                                                     FEES
 9   On the parties in said cause by placing a true and correct copy thereof in an envelope with postage

10   thereon fully prepaid, thereafter property sealing said envelope and depositing it in the United States

11   mail at San Francisco, California, addressed as follow(s):

12   David Burchard Chapter 13, Trustee Served via ECF Only
     P. O. Box 8059
13   Foster City, CA 94404
14
     The United States Trustee Served via ECF Only
15
     American Express
16   Attn: Bankruptcy Dept.
17
     PO Box 981540
     El Paso, TX 79998
18
     American Express
19   PO Box 297871
20
     Fort Lauderdale, FL 33329-7871

21   Atty General Civil Trial Div US Dept Of
     Justice Civil Trial Sec Ben Franklin Sta
22   PO Box 683
23   Washington, DC 20044-0683

24   Brian Gregor
     c/o Daniel L. Balsam
25
     The Law Offices of Daniel Balsam
26   2601C Blanding Avenue, #271
     Alameda, CA 94501
27
     Capital One
28
     Attn: Bankruptcy
     15000 Capital One Dr


                              REQUEST FOR ORDER MODIFYING CHAPTER 13 PLAN - 3
     Case: 16-30713       Doc# 53      Filed: 11/13/18     Entered: 11/13/18 13:48:51         Page 3 of 8
 1   Richmond, VA 23238-1119
 2
     Capital One Bank USA, NA
 3   Attn: Bankruptcy Dept.
     PO Box 30285
 4   Salt Lake City, UT 84130-0285
 5
     Carole Meiner
 6   c/o Daniel L. Balsam
     The Law Offices of Daniel Balsam
 7   2601C Blanding Avenue, #271
 8
     Alameda, CA 94501

 9   Chase Bank USA, N.A.
     Attn: Bankruptcy Dept.
10
     PO Box 15298
11   Wilmington, DE 19850-5298

12   Citibank
     50 Northwest Point Road
13
     Elk Grove Village, IL 60007
14
     Citibank Citicorp Credit/Best Buy
15   Attn: Centralized Bankruptcy
     PO Box 790040
16
     Saint Louis, MO 63179-0040
17
     Credit First N.A.
18   Attn: Bankruptcy Dept.
     PO Box 81315
19
     Cleveland, OH 44181-0315
20
     Credit First/CFNA
21   Attn: Bankruptcy Dept.
22
     PO Box 818011
     Cleveland, OH 44181-8011
23
     Cynthia Hecker
24   c/o Daniel L. Balsam
25
     The Law Offices of Daniel Balsam
     2601C Blanding Avenue, #271
26   Alameda, CA 94501
27
     Daniel Barrett
28   c/o Daniel L. Balsam
     The Law Offices of Daniel Balsam



                           REQUEST FOR ORDER MODIFYING CHAPTER 13 PLAN - 4
     Case: 16-30713     Doc# 53      Filed: 11/13/18   Entered: 11/13/18 13:48:51   Page 4 of 8
 1   2601C Blanding Avenue, #271
     Alameda, CA 94501
 2

 3   Daniel L. Balsam
     The Law Offices of Daniel Balsam
 4   2601C Blanding Avenue, #271
 5
     Alameda, CA 94501

 6   Derek Hill
     c/o Daniel L. Balsam
 7   The Law Offices of Daniel Balsam
 8
     2601C Blanding Avenue, #271
     Alameda, CA 94501
 9
     Erik Hellman
10
     c/o Daniel L. Balsam
11   The Law Offices of Daniel Balsam
     2601C Blanding Avenue, #271
12   Alameda, CA 94501
13
     Fenwick Crecy
14   c/o Daniel L. Balsam
     The Law Offices of Daniel Balsam
15   2601C Blanding Avenue, #271
     Alameda, CA 94501
16

17   Firstsource Advantage, LLC
     205 Bryant Woods South
18   Buffalo, NY 14228
19
     Franchise Tax Board
20   Attn: Bankruptcy Section, MS A-340
     PO Box 2952
21   Sacramento, CA 95812
22
     Heather Byrnes
23   c/o Daniel L. Balsam
     The Law Offices of Daniel Balsam
24   2601C Blanding Avenue, #271
25
     Alameda, CA 94501

26   Internal Revenue Service
     PO Box 7346
27
     Philadelphia, PA 19101-7346
28
     IRS Special Procedures Services



                           REQUEST FOR ORDER MODIFYING CHAPTER 13 PLAN - 5
     Case: 16-30713     Doc# 53    Filed: 11/13/18   Entered: 11/13/18 13:48:51   Page 5 of 8
 1   Attn: BK Mail Code 1400S
     1301 Clay Street
 2
     Oakland, CA 94612
 3
     Jason Bishop
 4   c/o Daniel L. Balsam
 5
     The Law Offices of Daniel Balsam
     2601C Blanding Avenue, #271
 6   Alameda, CA 94501
 7   John Brennan
 8
     c/o Daniel L. Balsam
     The Law Offices of Daniel Balsam
 9   2601C Blanding Avenue, #271
     Alameda, CA 94501
10

11   Linda Hernandez
     c/o Daniel L. Balsam
12   The Law Offices of Daniel Balsam
     2601C Blanding Avenue, #271
13
     Alameda, CA 94501
14
     Luci Seed
15   c/o Daniel L. Balsam
     The Law Offices of Daniel Balsam
16
     2601C Blanding Avenue, #271
17   Alameda, CA 94501

18   Macdonald Fernandez, LLP
     221 Sansome Street
19
     San Francisco, CA 94104
20
     Margie Barr
21   c/o Daniel L. Balsam
22
     The Law Offices of Daniel Balsam
     2601C Blanding Avenue, #271
23   Alameda, CA 94501
24   Mary O'Shea
25
     c/o Daniel L. Balsam
     The Law Offices of Daniel Balsam
26   2601C Blanding Avenue, #271
     Alameda, CA 94501
27

28   Matt Barrett
     c/o Daniel L. Balsam



                            REQUEST FOR ORDER MODIFYING CHAPTER 13 PLAN - 6
     Case: 16-30713     Doc# 53     Filed: 11/13/18   Entered: 11/13/18 13:48:51   Page 6 of 8
 1   The Law Offices of Daniel Balsam
     2601C Blanding Avenue, #271
 2
     Alameda, CA 94501
 3
     Mira Blanchard
 4   c/o Daniel L. Balsam
 5
     The Law Offices of Daniel Balsam
     2601C Blanding Avenue, #271
 6   Alameda, CA 94501
 7   Nationwide Credit, Inc.
 8
     4700 Vestal Parkway E
     Vestal, NY 13850
 9
     Nationwide Credit, Inc.
10
     PO Box 26314
11   Lehigh Valley, PA 18002-6314

12   Nicole Morton
     c/o Daniel L. Balsam
13
     The Law Offices of Daniel Balsam
14   2601C Blanding Avenue, #271
     Alameda, CA 94501
15
     Tyler Zahn
16
     c/o Daniel L. Balsam
17   The Law Offices of Daniel Balsam
     2601C Blanding Avenue, #271
18   Alameda, CA 94501
19
     US Attorney Attn Chief Tax Division
20   Federal Building 9th Floor
     450 Golden Gate Ave Ste 36055
21   San Francisco, CA 94102-3432
22
     Wells Fargo
23   PO Box 94435
     Albuquerque, NM 87199-4435
24

25
     Wells Fargo Card Service
     Attn: Bankruptcy Dept
26   1 Home Campus, 3rd Floor
     Des Moines, IA 50328-0001
27

28   Wells Fargo Card Service
     Attn: Bankruptcy Dept



                               REQUEST FOR ORDER MODIFYING CHAPTER 13 PLAN - 7
     Case: 16-30713     Doc# 53        Filed: 11/13/18   Entered: 11/13/18 13:48:51   Page 7 of 8
 1   1 Home Campus, 3rd Floor
     Des Moines, IA 50328-0001
 2

 3   Wheel Works
     PO Box 81410
 4   Cleveland, OH 44181-0410
 5

 6          I declare under penalty of perjury under the laws of the United States of America that the
 7   foregoing is true and correct and that this declaration was executed at San Francisco, California.
 8   Dated: November 13, 2018                             __Richard A. La Cava/s/____
                                                          Richard A. La Cava
 9                                                        Attorney at Law
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                             REQUEST FOR ORDER MODIFYING CHAPTER 13 PLAN - 8
     Case: 16-30713      Doc# 53      Filed: 11/13/18    Entered: 11/13/18 13:48:51        Page 8 of 8
